Citation Nr: 1343166	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-38 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 (psychiatric-based claims) and July 2008 (hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran requested a hearing before a Decision Review Officer (DRO) in connection with the claim of entitlement to service connection for an acquired psychiatric disorder.  The DRO hearing was scheduled and subsequently held in June 2008 at the Jackson, Mississippi RO.  The Veteran testified at the hearing and a transcript is of record.  The Veteran and J.A. also testified at a Travel Board hearing in regard to both of the claims in June 2013.  A transcript is of record.

In September 2013 the Board remanded these matters to the agency of original jurisdiction for further development.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to, in part, seek to obtain VA medical records and to afford the Veteran certain VA medical examinations.  The Board is satisfied that there has been substantial compliance with this specific remand directive and the Board may therefore proceed with appellate review.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


As noted by the Board in September 2013, the Board acknowledged the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized Clemons, even if a veteran only asserted that the claim is for service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Based upon this framework, as the record reveals diagnoses of adjustment disorder with anxiety and PTSD, the Board has recharacterized the issue as indicated above.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that Veteran does not have a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994), nor has any PTSD been related to active service.

2.  The competent evidence of record does not show that an acquired psychiatric disorder was incurred in or aggravated by one or more reported in-service stressors or is otherwise related to any aspect of the Veteran's active service. 

3.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has hearing loss (including sensorineural hearing loss) which is causally or etiologically related to military service.







CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, depression, and PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2013).

2.  Hearing loss (to include sensorineural hearing loss) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in February 2007 (psychiatric-based claim), April 2008 (hearing loss claim) and September 2013 (PTSD - personal trauma).

The duty to assist the Veteran in the development of the claim has also been met.  The Veteran's service treatment records have been associated with the evidentiary record.  Pertinent post service medical records have also been associated with the record.  All identified and available medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

As to verifying the Veteran's PTSD personal/sexual trauma stressor, in September 2013 the AMC asked the Veteran to provide it with specifics about her PTSD stressors so they could attempt to verify them, in accordance with M21-1MR, Part III, Subpart iv, Chapter 4, Section H30; see also 38 C.F.R. § 3.304(f).  However, no pertinent details were forthcoming from the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.")

The Veteran is also shown to have been afforded VA medical examinations in 2010 and 2013.  The Board finds that the VA examinations are adequate, as they were predicated on a review of all pertinent evidence of record.  The examination reports/opinions also are shown to have provided adequate medical information (including rationale) and findings to adjudicate the affected claims.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Factual Background

The Veteran sought service connection for the psychiatric-based disorders here being adjudicated in January 2007.  See VA Form 21-526.  A VA Form 9, received in January 2008, includes the Veteran's claim seeking service connection for hearing loss.  

Review of service treatment records make no mention of complaints and/or findings of either psychiatric-based or hearing-related problems.  

Adjustment disorder with mixed anxiety and depressed mood was diagnosed in December 2004.  See VA mental health note.  Adjustment disorder with mixed anxiety and depressed mood was diagnosed in January, February, March and April 2005.  The Veteran at these times discussed problems associated with the end of her marriage.  See VA mental health notes.  A PTSD screening accomplished in January 2006 by a VA registered nurse was negative.  A January 2007 primary care physician outpatient note includes a diagnosis of PTSD.  A February 2007 VA psychiatric outpatient record includes a diagnosis of adjustment disorder with mixed anxiety and depression.  A July 2007 VA outpatient treatment record includes diagnoses of PTSD, major depressive affective disorder and major depressive disorder.  A July 2007 VA mental health nurse practitioner note includes a diagnosis of major depressive disorder and rule out PTSD.

The Veteran alleges that in February 2003 while stationed in Saudi Arabia water was stolen from her and other service members at knife point during a period of extreme heat.  See VA Form 21-0781, received in March 2007.  She also has alleged that, in February 2003, she was physically assaulted by a male in civilian clothes while on base.  See VA Form 21-0781, received in May 2007.  She added that another stressful incident occurred when, while on the Saudi side of the base, a car tried to run her off the road.  See VA Form 21-4138, received in May 2007.  

An August 2009 VA audio consult shows that the Veteran did not meet the appropriate criteria for a hearing aid fitting at that time.  

The report of an October 2010 VA initial evaluation for PTSD examination report shows that the examiner had an opportunity to review the Veteran's claims file, to include her service treatment records and post service medical records.  The Veteran was noted to have first received VA treatment for psychiatric-based problems in 2004.  Following examination of the Veteran, adjustment disorder with anxiety was diagnosed.  PTSD was not diagnosed.  The examiner commented that it was less likely than not that the supplied psychiatric diagnosed disorder was caused by or a result of the Veteran's military service.  

A February 2013 VA nurse practitioner note includes diagnoses of PTSD and adjustment disorder with mixed depression and anxiety.  A June 2013 VA mental health walk-in note shows a diagnosis of PTSD.  A July 2013 VA mental health note shows a diagnosis of PTSD.  Neither diagnosis links the disorder to the Veteran's military service.  A June 2013 VA outpatient record completed by a clinical health psychologist shows that mental status examination of the Veteran was noted to be within normal limits.  

The Veteran contends that her hearing loss is related to being exposed to loud noise while on the flight line in service.  She has reported that she was not provided hearing protection.  See April 2013 hearing transcript.  A service personnel record indicates that the Veteran served as a Force Protection Escort, 9U100.  As noted, service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss.  Also, post service treatment records do not reveal any diagnosis of any hearing loss disability.  The Veteran also indicated at the hearing before the undersigned that she had not been diagnosed with hearing loss and that her hearing had been tested a couple of years prior.  She indicated that she did not believe that the testing showed hearing loss.  She reported that she had hearing loss beginning when she returned from Saudi Arabia and that it has gotten worse without exposure to anything.

Also at her April 2013 hearing, the Veteran testified that she feared for her life while serving in Saudi Arabia.  She added that she witnessed people dying.  The Veteran also mentioned that she was the victim of a rape attempt while in Saudi Arabia.  

The report of an October 2013 VA mental disorders examination report shows that, after examining the Veteran, the examining psychologist supplied diagnoses of adjustment disorder with mixed anxiety and depression.  The examiner added that the Veteran did not meet the criteria (set of in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)) for a diagnosis of PTSD based on objective testing, clinical interview, and review of past medical records.  This opinion was supplied after the examiner documented the Veteran's supplied history of in-service sexual assault and harassment.  The examiner added that although the Veteran was diagnosed in 2007 with PTSD, this diagnosis was not supplied by a mental health professional and it was apparently based strictly on subjectively stated symptoms.  As to the diagnosed depression and anxiety, the examiner noted that these symptoms were initially related to her marital situation and diagnosed following her service separation as adjustment disorder with mixed anxiety and depression.  The examiner again emphasized that these diagnosed disorders were not related to the Veteran's military service, but rather to her marital and custody issues following her divorce.  

The report of a VA audio examination, dated in October 2013, shows that, due to the inconsistent nature of the Veteran's responses, audiometric findings were not able to be documented.  Essentially, the validity of the puretone test results were deemed to be invalid.  The supplied diagnosis was normal hearing in the right and left ears.  The examiner also observed that hearing acuity was normal in 2009.  

Laws and Regulations

In addition to the laws and regulations already discussed above, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).



The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection for PTSD requires: (1) Medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and her testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 


When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2013); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382-83 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006). 

The question of whether the veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.


The Court has held that the threshold for normal hearing is from 0 to 20 decibels (dB), and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385.  Hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992). 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1110, 1112,  and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  While sensorineural hearing loss can be service-connected on such a basis, in this case such a hearing disorder has not been diagnosed.  

The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.



In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

Based on the evidence of record, the preponderance of the competent medical, or competent and credible lay, evidence of record in this case is found to be against the Veteran's claims seeking service connection.  Therefore, the claims must be denied.  38 C.F.R. § 3.102.

The Board acknowledges the assertions (and offered testimony) by the Veteran in support of her claims.  She is competent to testify as to her observable symptoms during and after active duty.  

However, the contentions that the Veteran incurred either an acquired psychiatric disorder (to include PTSD) or hearing loss during active duty does not constitute medical evidence in support of her claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case -- whether the Veteran has psychiatric and/or hearing loss disorders which are related to active duty -- falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of her claims.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau.

The Veteran is competent to state that she observed the claimed psychiatric-based and hearing loss symptoms during or after service.  The Board finds them to be credible in this regard.  However, she is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of her currently-diagnosed psychiatric disorders.  As such, the Board finds that the Veteran's assertions are outweighed by the medical evidence on file.

Acquired Psychiatric Disorder, to include adjustment disorder,
 anxiety, depression, and PTSD

In this case, the Veteran clearly has been diagnosed in the course of her appeal with psychiatric-based disorders.  As noted above, adjustment disorder, anxiety, depression, and PTSD have been diagnosed. 

Here, based on a review of the evidence, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  The preponderance of the evidence does not support a finding of a nexus between her service and any of her currently-diagnosed psychiatric-based disorders.  

Here, a competent medical opinion linking a diagnosed psychiatric disorder is not of record.  On the contrary, VA examiners, in October 2010 and October 2013, supplied opinions which were based on a full review of the claims file, including review of the post service medical records and examination of the Veteran, found that no such link existed.  Essentially, the Board finds that the supplied VA opinions constitute competent medical evidence.  They both determined that at that time the Veteran did not have PTSD, and also found that it was less likely than not that any of the diagnosed psychiatric disorders were related to her military service.  In support of the October 2013 opinion, the physician commented, as above discussed, that the diagnosed disorders were not related to the Veteran's military service, but rather to her marital and custody issues following her divorce.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieve-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

There is also no medical evidence of any currently-manifested PTSD.  This factual finding is of great significance, in that the Board notes that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  While, as noted, diagnoses of PTSD are of record, as was found by the October 2013 VA examiner that these diagnoses were not supplied by a mental health professional and were apparently based strictly on subjectively stated symptoms.

Hearing Loss

The Board again observes that hearing loss was not present during the Veteran's military service.

There is also no medical evidence of any post-service diagnosis of hearing loss (as defined as part of 38 C.F.R. § 3.385), and no medical or competent lay evidence of any such symptoms over the years since service.  This factual finding is of great significance, in that the Board notes that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown.  See Gilpin, at 1356; see also Degmetich; and McClain, at 321.  In the absence of proof of present disability there can be no valid claim.  Brammer, at 225.  Here, the record is devoid of a finding that the Veteran currently has hearing loss (as defined in 38 C.F.R. § 3.385) for which benefits are being claimed, or that such claimed disability has been shown by credible medical evidence to have been diagnosed during the course of the appeal.  McClain.  

Accordingly, the Board finds that the preponderance of the competent medical, or competent and credible lay, evidence of record is against the Veteran's claims for service connection.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application.

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claims in this case, and service connection for the two currently-claimed disorders must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert.


ORDER

Service connection for a chronic acquired psychiatric disorder, to include adjustment disorder, anxiety, depression, and PTSD is denied.

Service connection for hearing loss is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


